Citation Nr: 0705752	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-15 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969, and from September 1970 to September 1974.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 2004 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio that declined to reopen the claim of service connection 
for PTSD.

Following the decision below, the issue of entitlement to 
service connection for PTSD will be addressed in a REMAND 
that follows, and will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a PTSD was initially denied by RO 
decisions dated in December 1996 and November 1997; the 
veteran did not perfect an appeal and those determinations 
became final.

2.  Evidence received subsequent to the November 1997 RO 
determination, when considered by itself or together with 
previous evidence of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The December 1996 and November 1997 RO decisions denying 
service connection for PTSD are final. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the RO's November 
1997 decision is new and material and the appellant's claim 
of entitlement to service connection for PTSD is reopened. 38 
C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he now has PTSD as the 
result of exposure to traumatic and stressful experiences in 
Vietnam and that service connection should be granted.

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A (a) (2).  In view of the 
Board's favorable decision on the threshold issue of whether 
new and material evidence has been received to reopen the 
claim of service connection for PTSD, further assistance is 
unnecessary to aid the appellant in substantiating this 
aspect of his appeal.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiological relationship between a current disability and 
active military service.  See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred. See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  38 C.F.R. § 3.304 (2006).  Under the law in effect 
since the veteran attempted to reopen his claim for service 
connection for PTSD, a diagnosis of PTSD must be made in 
accordance with 38 C.F.R. § 4.125(a) (2006), which 
incorporates the provisions of the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).

Factual Background and Legal Analysis

The RO denied service connection for PTSD in rating decisions 
dated in Decemer1996 and November 1997.  The veteran did not 
perfect an appeal and these determinations became final. See 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1103 (2006).  The appellant attempted to reopen his 
claim for such in correspondence received in December 2003.  
The Board will thus review all of the evidence submitted 
since the final decisions to determine whether the 
appellant's claim for service connection should be reopened 
and re-adjudicated de novo. See Evans v. Brown, 9 Vet. App. 
273 (1996).  Claims that are the subject of final decisions 
can only be reopened upon the submission of new and material 
evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2005).

The Board points out that 38 C.F.R. § 3.156(a) (2006) which 
defines new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 29, 
2001.  New evidence is defined in 38 C.F.R. § 3.156(a) as 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed." Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).).

The evidence of record at the time of the 1996 and 1997 RO 
decisions denying service connection for PTSD included 
service medical records that showed no treatment for a 
psychiatric disorder.  The veteran was admitted to a VA 
facility in November1995 for substance abuse and thoughts of 
suicide and underwent detoxification.  Upon hospital 
discharge in December 1995, the diagnoses included PTSD.  
Following VA psychiatric compensation examination in 
September 1996, a diagnosis of major depression secondary to 
PTSD with associated alcohol and marijuana dependence was 
rendered.  The veteran submitted a stressor statement 
received in February 1997 in which he indicated that as an 
ambulance driver in November 1999, the enemy allowed his 
vehicle to pass unharmed, but that the convoy five minutes 
behind him was ambushed and that 19 soldiers died in that 
incident.  He related that he felt guilt that he offered no 
assistance because of his fear, and that this had led to had 
feelings of great anger toward the government.  Extensive 
documentation was received from the U. S. Army and Joint 
Services Support Group Center for Research of Unit Records 
(now U. S. Army and Joint Services Records Research Center 
(JSRRC)) that included a daily journal for November 1969.  It 
was shown that there was an ambush incident in November 1969, 
but that the driver [who was not the veteran] was only 
slightly injured.  There was no documentation that 19 service 
members died in any incident.  The RO denied service 
connection for PTSD on the basis that there was no verifiable 
stressor on which a diagnosis of PTSD could be based.  

The evidence received since the RO's November 1997 denial of 
the claim of service connection for PTSD includes additional 
Vietnam combat zone chronology, a September 2006 statement 
from the veteran elaborating upon his Vietnam stressors, as 
well as a short clinical report from a VA physician 
attributing PTSD to the veteran's reported stressors.  [This 
information was received in September 2006 following the most 
recent supplemental statement of the case dated in May 2006.  
However, the Board can consider this evidence in the first 
instance because the veteran, through his attorney, waived 
his right to initial review by the agency of original 
jurisdiction in correspondence dated in September 2006. See 
38 C.F.R. §§ 19.38(b)(3), 20.1304(c)) (2006).] 

After review of the information reported above, the Board 
finds that the veteran's statement in conjunction with 
service documentation indicating hostile activity in the 
proximity of his Vietnam station, and the VA physician's 
medical report providing a potential nexus between PTSD and 
those events are not cumulative, and are so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  Accordingly, the Board finds that new and 
material evidence has been submitted, and the claim of 
service connection for PTSD is reopened.


ORDER

New and material evidence has been received to reopen the 
claim of service connection for PTSD.  The appeal is granted 
to this extent.


REMAND

In light of the grant to reopen the claim of service 
connection for PTSD, the Board finds that further development 
is warranted.  

Following review of the record, the Board is of the opinion 
that the current clinical record is not sufficiently 
developed to definitively conclude that PTSD is related to an 
in-service stressor.  As noted previously, a diagnosis of 
PTSD was provided on VA hospitalization in 1995 and VA 
examination in September 1996.  However, the diagnoses of 
such were not based on any recognized stressors.  It is also 
noted that although a social survey was conducted in 1996, 
the examiner declined to perform psychological testing at 
that time.  The Board also observes that while a VA physician 
did provide a diagnosis of PTSD June 2006, it was only a 
cursory statement and appears to have been based on the 
veteran's own reported history of stressors, some of which 
had been discounted previously.  It is thus found that no 
diagnosis of PTSD has been premised on any coherent list of 
recognized stressors.  

The veteran has provided a more detailed list of in-service 
stressors, as well as additional service documentation 
purporting to show combat-related events indicative of 
stressors.  Therefore, the Board finds that it would be 
helpful for the veteran to undergo additional VA examination 
with appropriate clinical testing by a panel of at least two 
VA psychiatrists who have been provided a list of recognized 
stressors for a more definitive clinical opinion in this 
matter.  The fulfillment of the VA's statutory duty to assist 
the veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the Board notes that veteran appears to have 
sought VA outpatient treatment for psychiatric disability 
after hospitalization in December 1995, but only two clinic 
notes dated in 1991 and 2001 are of record.  The claims 
folder thus indicates that relevant evidence in support of 
the veteran's claim may exist or could be obtained from a VA 
facility. See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Therefore, all VA inpatient and 
outpatient treatment records dating from January 1996 should 
be retrieved and associated with the claims folder.  The 
veteran should also be requested to provide authorization for 
release of any other outstanding private medical records in 
support of his claim.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should also be asked to 
provide the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who have treated him for psychiatric 
disability since service.  After 
securing the necessary authorizations, 
the RO should request copies of all 
identified records and associate them 
with the claims file, if not already of 
record.

2.  All VA inpatient and outpatient 
records dating from January 1996 should 
be requested and associated with the 
claims folder. 

3.  The RO should review the claims 
folder to determine whether there is 
credible supporting evidence that the 
claimed stressor(s) actually occurred.  
In reaching this determination, any 
credibility questions raised by the 
record should be addressed.

4.  If a valid stressor(s) is 
determined, the appellant should be 
scheduled for a special VA examination 
to be conducted by two VA psychiatrists 
who have not seen him previously to 
determine the current psychiatric 
diagnosis(es) and probable etiology of 
current disability.  The RO must 
furnish the examiner with a complete 
and accurate account of the stressor or 
stressors that it has determined are 
established by the record.  A 
comprehensive clinical history should 
be obtained.  All indicated tests and 
studies, including psychological 
testing, should be performed, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis(es).  The examiners must be 
provided with the appellant's claims 
folder and a copy of this remand for 
review prior to conducting the 
examinations.  Based on the evidence of 
record, the examiners should provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
any psychiatric disability now 
indicated is related to military 
service.  If PTSD is found, the 
examiners should indicate whether PTSD 
is traceable, at least in part, to the 
verified stressor(s).

5.  The RO should ensure that the 
medical reports requested above comply 
with this remand, especially with 
respect to the instructions to provide 
medical opinions.  If the reports are 
insufficient, or if any requested 
action is not undertaken or deficient, 
they should be returned to the 
examiners for necessary corrective 
action. See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issue on 
appeal.  If the benefit is not granted, 
the appellant should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the claims folder should be 
returned to the Board for further 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


